Name: Commission Regulation (EEC) No 3220/81 of 11 November 1981 amending for the tenth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 81 No L 324/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3220/81 of 11 November 1981 amending (or the tenth time Regulation (EEC) No 223/77 on provisions (or the implementation o( the Community transit procedure and (or certain simpli(ica ­ tions o( that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by the Act of Accession of Greece, and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 223/77 (2), as last amended by Regulation (EEC) No 2105/81 (3 ), provides for a simplified procedure for the carriage of goods by means of large containers based on a document known as a 'Community Transit Transfer Note' ; whereas only a limited number of large containers may be entered on this document ; whereas it is appropriate, in order to implement this procedure fully, to provide, under certain conditions, for a list covering large containers forming one and the same consignment to be attached to this Commu ­ nity Transit Transfer Note ; Whereas Regulation (EEC) No 223/77 should there ­ fore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, Community Transit Transfer Note, of which it forms an integral part, which is intended to cover the consignment of several large containers from the same station of departure to the same station of destination, at which stations the customs formalities are carried out. The number of lists shall be shown in the box used for the description of the documents accompanying the Community Transit Transfer Note . Moreover, the serial number of the appro ­ priate Community Transit Transfer Note shall be entered in the top right-hand corner of each list'. 2 . In Article 50i the following new paragraph 3a is inserted after paragraph 3 : '3a . When in the case provided for in paragraph 3 lists of large containers are used, separate lists must be completed for containers containing goods referred to in Article 1 (2) of Regulation (EEC) No 222/77 and for containers containing only goods referred to in Article 1 (3) of that Regulation . These lists must bear a serial number so that they can be identified. A reference to the serial numbers) of the list(s) of large containers containing the goods referred to in Article 1 (2) of Regulation (EEC) No 222/77 is to be entered by the office of departure in the box reserved for use by customs on copy Nos 2, 3A and 3B of the Community Transit Transfer Note opposite the symbol Tl \ HAS ADOPTED THIS REGULATION : Article 1 Article 2 Regulation (EEC) No 223/77 is hereby amended as follows : 1 . A new definition 4 is added to Article 50b : '4. "List of large containers", hereinafter referred to as "list", means the document attached to a This Regulation shall enter into force on 1 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( 1 ) OJ No L 38, 9 . 2. 1977, p . 1 . (2 ) OJ No L 38 , 9 . 2. 1977, p . 20 . (3 ) OJ No L 207, 27 . 7 . 1981 , p . 1